Citation Nr: 1638623	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  07-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee, prior to April 15, 2013.  

2.  Entitlement to a rating in excess of 10 percent for meniscal tear, left knee,  postoperative, prior to April 15, 2013 (exclusive of the period from March 23, 2011 to May 1, 2011, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30).

3. Entitlement to a rating in excess of 30 percent for total left knee replacement (formerly evaluated as arthritis and meniscal tear, left knee) effective from April 15, 2013, (exclusive of the periods from April 15, 2013 to June 1, 2014 and from August 4, 2014 to October 1, 2015, during which a total (100 percent) schedular evaluation was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 following implantation of prosthesis).  

4.  Entitlement to a rating in excess of 10 percent for chondromalacia of the patella, right knee, with arthritis, prior to October 21, 2009, (exclusive of the periods from April 13, 2007 to June 1, 2007 and from February 4, 2009 to April 1, 2009, during which a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30).

5.  Entitlement to a rating in excess of 10 percent for chondromalacia of the patella, right knee, with instability, prior to October 21, 2009.

6.  Entitlement to a rating in excess of 30 percent for total right knee replacement (formerly evaluated as chondromalacia patella, arthritis, and chondromalacia of the patella, right knee, with instability), effective from October 21, 2009 (exclusive of the period from October 21, 2009 to December 1, 2010, during which time a total (100 percent) schedular evaluation was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055following implantation of prosthesis).  

7.  Entitlement to service connection for bilateral hearing loss. 

8.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran had active service from January 1975 to March 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Also on appeal is a September 2008 rating decision, in which the RO assigned a separate 10 percent evaluation for chondromalacia of the patella, right knee, with instability, effective from October 19, 2006.  Then, in a November 2009 rating decision, the RO increased the separate 10 percent ratings of chondromalacia of the patella, right knee, with instability, and chondromalacia of the patella, right knee, with arthritis, by assigning a 100 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055, for total right knee replacement, effective October 21, 2009, and an evaluation of 30 percent from December 1, 2010.  

A September 2013 rating decision increased the separate 10 percent ratings assigned to arthritis and meniscal tear of the left knee by assigning a 100 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055, for  total left knee replacement, effective from April 15, 2013.  A 30 percent rating was assigned from June 1, 2014.   A second prosthesis was placed and, in a June 2015 rating decision, another 100 percent disability rating was assigned from August 4, 2014 to October 1, 2015, after which a 30 percent rating was again in effect.   

Various intervening RO rating decisions, including in July 2007, September 2009, and May 2011, are not on appeal, but are noted because they award temporary total disability ratings pursuant to 38 C.F.R. § 4.30, based on periods of convalescence for the service-connected knee disabilities.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2012.  A transcript of the hearing has been associated with the claims file.  

In July 2012, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists of both a paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to increased ratings for right and left knee disabilities and entitlement to service connection for bilateral hearing loss are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

Tinnitus originated while the Veteran was serving on active duty.


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant entitlement to service connection for tinnitus is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran contends that he has tinnitus as a result of noise exposure in service from weapons and artillery fire. His DD Form 214 reports that he was a field artillery battery man.  He also has described being a marksmanship instructor during service.  The Board finds that noise exposure is consistent with the types, places and circumstances of his service, and exposure to in-service acoustic trauma is conceded.  The Veteran has therefore met the in-service injury or event requirement with regard to this claim.  

Moreover, tinnitus is readily observable by lay persons, and the Veteran's assessment of tinnitus is sufficient to establish the diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  His tinnitus was also documented by VA examiners. Thus, the Board concludes that the Veteran has a current disability of tinnitus. The remaining question is whether he has tinnitus related to in-service noise exposure.

The Veteran's service treatment records do not document any evidence of tinnitus or ringing in the ears, to include the service separation examination.  The May 2010 VA examiner opined that the Veteran's tinnitus did not relate to service as no report of tinnitus was found in service treatment records, and the Veteran reported the onset of tinnitus as occurring many years after military separation.  A second examiner in an October 2012 addendum to a September 2012 VA examination stated that tinnitus was less likely as not a result of military service because there was no tinnitus located in service treatment records. 

However, neither opinion contemplates the Veteran's assertions that his tinnitus began during his military service, but that he only became aware of it later, as stated during his April 2012 hearing and in written statements, to include a November 2013 submission.  The September 2012 VA examiner documented in detail the same subjective history as the history provided by the Veteran at the VA examination, but the examiner appears to have completely disregarded the Veteran's statements when forming the opinion.  

As indicated, the Veteran is competent to speak to the presence of tinnitus and to, therefore, establish a diagnosis and onset of the disability. Consequently, the Board finds that the evidence in favor of and against the Veteran's claim is in equipoise. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the claim is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Initially, the Board observes that the appeal was last adjudicated in a supplemental statement of the case (SSOC) in October 2013, but the Veteran was afforded a VA examination to assess the degree of severity of his left knee disability in May 2015.  Additional VA treatment records relevant to both the left and right knee claims were also added to the claims file.  Consequently, due process requires that another SSOC be issued that adjudicates the left and right knee rating claims in light of this additional evidence.  

Further, the United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) renders the examination to date incomplete.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The knee examination reports of record do not meet these requirements.  In light of these facts, additional VA examinations of the Veteran's left and right knee disabilities must be scheduled.  

With respect to the Veteran's hearing loss claim, in accordance with the July 2012 remand, the Veteran was afforded a second VA examination in September 2012 to assess the existence and etiology of his bilateral hearing loss.  Finding a hearing loss disability in both ears as defined by VA regulations, the examiner offered an addendum opinion in October 2012 that the Veteran's bilateral hearing loss was not at least as likely as not a result of his military service.  However, the basis for this opinion was that the Veteran's hearing at separation was within normal limits and that any threshold shift during service was temporary.  This opinion is inadequate, as was the previous VA opinion received in May 2010, because the lack of complaint, treatment, or diagnosis of a hearing loss disability in service, to include the service separation examination, is an insufficient rationale.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Therefore, another VA audiological examination should be scheduled.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The Veteran should be afforded the appropriate VA examination to determine the degree of severity of his right and left knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016)

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

3.  The Veteran should be afforded the appropriate examination to assess the etiology of any hearing loss disability present during the period of the claim, whether in just one ear or both ears.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the hearing loss disability originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  The examiner must not rely solely on a lack of complaint, treatment, or diagnosis of hearing loss in service treatment records as the basis for the opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, an SSOC should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


